 Inthe Matter ofEARL1). IIACCALLUM,DOING BUSINESS AS THE MAC-CALLUM LINES,EMPLOYERandLOCAL163,INTERNATIONAL UNIONOF UNITED BREWERY,FLOUR,CEREAL, SOFT DRINK AND DISTILLERYWORKERS OF AMERICA, CIO, PETITIONERCase No. 4-R-64.-Decided July 18, 1947Mr. Roscoe B. Smith,ofWilkes-Barre, Pa., for the Employer.Messrs.Martin F. SchillingandJoseph Walsh,both of Wilkes-Barre, Pa., for the Petitioner.Messrs. E. C. MarianelliandVilas Shook,both of Wilkes-Barre,Pa., for the Intervenor.Mr. Benjamin B. Lipton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petitiondulyfiled, hearing in this case was held at Wilkes-Barre, Pennsylvania,on June 3, 1947,before Sidney Grossman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entirerecord inthe case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREarl D. MacCallum, an individual, doing business as The Mac-Calluni Lines, is engaged in the business of hauling beer by truck.This proceeding is concerned solely with his Contract Carrier DivisionatWilkes-Barre, Pennsylvania.During the past year, the Employerhauled beer valued at approximately $110,000, of which 75 percentrepresents beer transported to and through States other than the Com-monwealth of Pennsylvania.The Employer admits and we find that he is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L. R. B., No 105553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Local 401, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called the Intervenor,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Intervenor urges as a bar to the present proceeding a writtencollective bargaining contract entered into between it and the Em-ployer to run from June 17, 1946, to June 17, 1947, with a provisionfor yearly automatic renewal unless either party gives 60 days' writtennotice of a desire to change the said agreement.On April 1, 1947, thePetitioner notified the Employer of its representation claim, and onApril 3, 1947, filed with the Board the petition herein.It is well established that when a petition is filed prior to the opera-tive date of an automatic renewal clause in a contract, as in the presentcase, the contract may not be asserted as a bar.'Accordingly, we findthat the 1946-1947 contract is no bar to a present determination ofrepresentatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the, Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that alldrivers, garage mechanics, and mechanics' helpers of the Employer'sgarage at Wilkes-Barre, Pennsylvania, excluding office and clericalemployees and all supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.' In view of the seasonable filing of the petition,we find no merit to the Intervenor's con-tention that the contract is a bar by reason of either contracting party's failure to givenotice of terminationThe Intervenor also made an offer of proof to show that duringthe original contract term the Employer refused a request of the Petitioner to dischargecertain individuals under the contract.Under the circumstances presented here, we failto see that such facts, if true, affect the status of the contract as a bar or otherwiseimpinge on our finding of a question concerning representation. THE MACCALLUM LINESDIRECTION OF ELECTION555As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Earl D. MacCallum, doingbusiness as The MacCallum Lines, Wilkes-Barre, Pennsylvania, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in the unit found appropriate in Section IV, above, who, wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Local 163,International Union of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America, CIO, or by Local 401, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, for the purposes of collective bargaining,or by neither.22Although, at the hearing, the Intervenor declined a place on the ballot, we areaccording it a place thereon with leaveto withdraw upon 10 days'notice to the RegionalDirector.